Name: Council Decision 2012/371/CFSP of 10Ã July 2012 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision
 Subject Matter: international trade;  international affairs;  Africa;  defence
 Date Published: 2012-07-11

 11.7.2012 EN Official Journal of the European Union L 179/21 COUNCIL DECISION 2012/371/CFSP of 10 July 2012 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP renewing restrictive measures against CÃ ´te dIvoire (1). (2) On 26 April 2012, the United Nations Security Council adopted Resolution 2045 (2012) which renewed the restrictive measures imposed against CÃ ´te dIvoire until 30 April 2013 and amended the restrictive measures on arms. (3) Decision 2010/656/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/656/CFSP is hereby amended as follows: (1) Article 1(2) is deleted; (2) Article 2 is replaced by the following: Article 2 Article 1 shall not apply to: (a) supplies intended solely for the support of or use by the United Nations Operation in CÃ ´te dIvoire (UNOCI) and the French forces who support them; (b) the following, as notified in advance to the Committee established by paragraph 14 of UNSCR 1572 (2004) (hereinafter the Sanctions Committee ): (i) supplies of non-lethal military equipment intended solely for humanitarian or protective use, including such equipment intended for Union, UN, African Union and Economic Community of West African States (Ecowas) crisis management operations; (ii) supplies temporarily exported to CÃ ´te dIvoire to the forces of a State which is taking action, in accordance with international law, solely and directly to facilitate the evacuation of its nationals and those for whom it has consular responsibility in CÃ ´te dIvoire; (iii) supplies of non-lethal military equipment related to law enforcement intended to enable the Ivorian security forces to use only appropriate and proportionate force while maintaining public order; (c) supplies of protective clothing, including flak jackets and military helmets, temporarily exported to CÃ ´te dIvoire by United Nations personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only; (d) supplies of arms and other related lethal equipment to the Ivorian security forces, intended solely for support of, or use in, the Ivorian process of security sector reform, as approved in advance by the Committee; (e) supplies of non-lethal equipment capable of being used for internal repression and which is intended solely to enable the Ivorian security forces to use only appropriate and proportionate force while maintaining public order; (f) supplies of equipment capable of being used for internal repression to the Ivorian security forces, intended solely for support of, or use in, the Ivorian process of security sector reform.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) OJ L 285, 30.10.2010, p. 28.